Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 					Response to Amendment
This Action is responsive to the Applicant’s Amendment filed 02/23/2022.  
After a thorough search and examination of the present application, and in light of the following:
Prior art made of record;
An updated search on prior art conducted in domains (EAST, NPL-ACM, Google, etc.);
Claims 10-11, 13, 15-17, 19-20, 22-24, 26-27 and 29 (renumbered 1-14) are allowed.

Terminal Disclaimer
The Terminal Disclaimer filed on 02/23/2022 has been acknowledged and has been approved.
		

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	The invention is directed: Management and security authentication in computer system to provides unified user identification across multiple namespaces.

Cohn et al. (US Patent 9,524,167, hereinafter Cohn) in view of Mair et al. (US PGPUB 2005/0097073, hereinafter Mair) and further in view Kakiwaya et al. (US PGPUB 2006/0074876, hereinafter Kakivaya) are generally directed to various aspect of system, method and non-transitory computer-readable storage media for client requests to access different resources in different namespace and requesting for access rights to access different resource service  (create a new namespace with temporary passwords/username), and disclose create an access right/roll to access the appropriate resource in hierarchical namespace.

 	However, none of Cohn, Mair and Kakiwaya teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims 10, 17, and 24. For examples, it failed to teach the combination of the steps of “generate a canonical identifier in the second canonical namespace in response to determining that the second entity identifier is not in the second canonical namespace, wherein the canonical identifier is generated in a reserved portion of the second canonical namespace to ensure that no overlap of generated canonical identifiers occurs with another entity identifier in use; store the canonical identifier in response to determining that the mapping of the first entity identifier to the second entity identifier does not exist within the database; identify, within a second database, a new or changed mapping for the first entity identifier to either the second entity identifier or the canonical identifier that is in the second canonical namespace; and resolve a conflict between the new or changed mapping and the first entity identifier using the new or changed mapping”.
 	
This feature in light of other features, when considered as a whole, in the independent claims 10, 17 and 24 are allowable over the prior arts of record.

An updated search for prior art on EAST database and on domains (NPL-ACM, Google) has been conducted. The prior arts searched and investigated in the database and domains do not fairly teach or suggest the teaching of newly amended claimed subject matter as combined and described in each of the independent claims 10, 17, and 24. 
	The dependent claims depending upon claims 10, 17, and 24 are also distinct from the prior art for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TUAN A PHAM/
Primary Examiner, Art Unit 2163